Title: From George Washington to Guy Carleton, 22 November 1783
From: Washington, George
To: Carleton, Guy


                  
                     Sir
                     Harlem 22d Novr 1783
                  
                  I have been honored with your Excellencys Letter of the 19th inst. and for a reply to the propositions contained in it I must beg leave to refer you to His Excellency Govr Clinton who will inform you by this conveyance, that the Council instituted for the temporary government of the State, have acceded to your reservations in full confidence that the embarkation will be expedited as much as the circumstances will admit.
                  With regard to the information that a deliberate combination has been formed to plunder the City of New York, I have to observe that the intelligence appears to me not to be well founded; at least no intimations of the kind had ever before come to my knowledge; and I can assure Your Excellency, such arrangements have been made and will in my opinion not only utterly discountenance, but effectually prevent any outrage or disorder, unless the Evacuation should be delayed until a much larger number of People shall be collected from the Country than have been assembled as yet for the purpose of going into Town on its being relinquished by your Troops, in which case the difficulty of establishing Civil government & maintaining good order may be greatly encreased.
                  Lt Colo. Walker will have the honor to deliver this letter to your Excellency and to assure you of the respectful consideration with which I am &c.
                  
               